

	

		II

		109th CONGRESS

		1st Session

		S. 1598

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Hatch (for himself,

			 Mr. Craig, Mr.

			 Burns, Mr. Smith,

			 Mrs. Lincoln, and

			 Mr. Schumer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide for a nonrefundable tax credit against income tax for individuals

		  who purchase a residential safe storage device for the safe storage of

		  firearms.

	

	

		1.Short titleThis Act may be cited as the

			 Child Protection and Home Safety Act

			 of 2005.

		2.Credit for residential

			 gun safe purchases

			(a)In

			 generalSubpart A of part IV

			 of subchapter A of

			 chapter

			 1 of the Internal Revenue Code of 1986 (relating to

			 nonrefundable personal credits) is amended by inserting after section 25B the

			 following new section:

				

					25C.Purchase of

				residential gun safes

						(a)Allowance of

				creditIn the case of an

				individual, there shall be allowed as a credit against the tax imposed by this

				chapter for the taxable year an amount equal to 25 percent of the amount paid

				or incurred by the taxpayer during such taxable year for the purchase of a

				qualified residential gun safe.

						(b)Limitations

							(1)Maximum

				creditThe credit allowed

				under subsection (a) with respect to any qualified residential gun safe shall

				not exceed $250.

							(2)Carryforward of

				unused creditIf the credit

				allowable under subsection (a) for any taxable year exceeds the limitation

				imposed by section 26(a) for such taxable year reduced by the sum of the

				credits allowable under this subpart (other than this section and section 23),

				such excess shall be carried to the succeeding taxable year and added to the

				credit allowable under subsection (a) for such taxable year. No credit may be

				carried forward under this subsection to any taxable year following the third

				taxable year after the taxable year in which the purchase or purchases are

				made. For purposes of the preceding sentence, credits shall be treated as used

				on a first-in first-out basis.

							(c)Qualified

				residential gun safeFor

				purposes of this section, the term qualified residential gun safe

				means a container not intended for the display of firearms which is

				specifically designed to store or safeguard firearms from unauthorized access

				and which meets a performance standard for an adequate security level

				established by objective testing.

						(d)Special

				rules

							(1)Denial of double

				benefitNo deduction shall be

				allowed under this chapter with respect to any expense which is taken into

				account in determining the credit under this section.

							(2)Married couples

				must file joint returnIf the

				taxpayer is married at the close of the taxable year, the credit shall be

				allowed under subsection (a) only if the taxpayer and taxpayer’s spouse file a

				joint return for the taxable year.

							(3)Marital

				statusMarital status shall

				be determined in accordance with section 7703.

							(e)Election to have

				credit not applyA taxpayer

				may elect to have this section not apply for any taxable year.

						(f)RegulationsThe Secretary shall prescribe such

				regulations as may be necessary to ensure that residential gun safes qualifying

				for the credit meet design and performance standards sufficient to ensure the

				provisions of this section are carried out.

						(g)Statutory

				construction; evidence; use of information

							(1)Statutory

				constructionNothing in this

				section shall be construed—

								(A)as creating a cause of action against any

				firearms dealer or any other person for any civil liability, or

								(B)as establishing any standard of

				care.

								(2)EvidenceNotwithstanding any other provision of law,

				evidence regarding the use or nonuse by a taxpayer of the tax credit under this

				section shall not be admissible as evidence in any proceeding of any court,

				agency, board, or other entity for the purposes of establishing liability based

				on a civil action brought on any theory for harm caused by a product or by

				negligence, or for purposes of drawing an inference that the taxpayer owns a

				firearm.

							(3)Use of

				informationNo database

				identifying gun owners may be created using information from tax returns on

				which the credit under this section is

				claimed.

							.

			(b)Conforming

			 amendmentSection 6501(m) of

			 the Internal Revenue Code of 1986 is amended by inserting

			 25C(e), before 30(d)(4),.

			(c)Clerical

			 amendmentThe table of

			 sections for subpart A of part IV of subchapter A of chapter I of the Internal

			 Revenue Code of 1986 is amended by inserting after the item relating to section

			 25B the following new item:

				

					

						Sec. 25C. Purchase of

				residential gun

				safes.

					

					.

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2004.

			

